 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
      STEVEN A. ARREOLA, an                      CASE NO. 2:19-cv-04123-JAK-MAA
11    individual, on behalf of himself and
      others similarly situated,                 [PROPOSED] STIPULATED
12                                               PROTECTIVE ORDER
                      Plaintiff,
13                                               Removal Date: May 13, 2019
      v.
14
      SHAMROCK FOODS COMPANY,                    Trial Date:       None Set
15    and DOES 1 to 50, inclusive,
16                    Defendants.
17   1.    A.     PURPOSES AND LIMITATIONS
18         Discovery in this action is likely to involve production of confidential,
19   proprietary or private information for which special protection from public
20   disclosure and from use for any purpose other than prosecuting this litigation may
21   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
22   enter the following Stipulated Protective Order. The parties acknowledge that this
23   Order does not confer blanket protections on all disclosures or responses to
24   discovery and that the protection it affords from public disclosure and use extends
25   only to the limited information or items that are entitled to confidential treatment
26   under the applicable legal principles. The parties further acknowledge, as set forth
27   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
28   file confidential information under seal; Civil Local Rule 79-5 sets forth the

                                                 1
            [PROPOSED] STIPULATED PROTECTIVE ORDER: CASE NO. 2:17-CV-04123-JAK-MAA
 1   procedures that must be followed and the standards that will be applied when a
 2   party seeks permission from the court to file material under seal.
 3         B.     GOOD CAUSE STATEMENT
 4         This action is likely to involve trade secrets confidential, ,and proprietary
 5   information for which special protection from public disclosure and from use for
 6   any purpose other than prosecution of this action is warranted. Such confidential
 7   and proprietary materials and information consist of, among other things,
 8   confidential business or financial information, information regarding confidential
 9   business practices, or other confidential research, development, or commercial
10   information (including information implicating privacy rights of employees and
11   other third parties), information otherwise generally unavailable to the public, or
12   which may be privileged or otherwise protected from disclosure under state or
13   federal statutes, court rules, case decisions, or common law. Accordingly, to
14   expedite the flow of information, to facilitate the prompt resolution of disputes over
15   confidentiality of discovery materials, to adequately protect information the parties
16   are entitled to keep confidential, to ensure that the parties are permitted reasonable
17   necessary uses of such material in preparation for and in the conduct of trial, to
18   address their handling at the end of the litigation, and serve the ends of justice, a
19   protective order for such information is justified in this matter. It is the intent of the
20   parties that information will not be designated as confidential for tactical reasons
21   and that nothing be so designated without a good faith belief that it has been
22   maintained in a confidential, non-public manner, and there is good cause why it
23   should not be part of the public record of this case.
24   2.    DEFINITIONS
25         2.1    Action: This pending class action in this Court entitled, Steven A.
26   Arreola, an individual, on behalf of himself and others similarly situated, v.
27   Shamrock Foods Company, and DOES 1 to 50, Case No. 2:19-cv-04123-JAK-
28   MAA.

                                                  2
            [PROPOSED] STIPULATED PROTECTIVE ORDER: CASE NO. 2:17-CV-04123-JAK-MAA
 1          2.2    Challenging Party: a Party or Non-Party that challenges the
 2   designation of information or items under this Order.
 3          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 4   how it is generated, stored or maintained) or tangible things that qualify for
 5   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 6   the Good Cause Statement.
 7          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 8   their support staff).
 9          2.5    Designating Party: a Party or Non-Party that designates information or
10   items that it produces in disclosures or in responses to discovery as
11   “CONFIDENTIAL.”
12          2.6    Disclosure or Discovery Material: all items or information, regardless
13   of the medium or manner in which it is generated, stored, or maintained (including,
14   among other things, testimony, transcripts, and tangible things), that are produced
15   or generated in disclosures or responses to discovery in this matter.
16          2.7    Expert: a person with specialized knowledge or experience in a matter
17   pertinent to the litigation who has been retained by a Party or its counsel to serve as
18   an expert witness or as a consultant in this Action.
19          2.8    House Counsel: attorneys who are employees of a party to this Action.
20   House Counsel does not include Outside Counsel of Record or any other outside
21   counsel.
22          2.9    Non-Party: any natural person, partnership, corporation, association or
23   other legal entity not named as a Party to this action.
24          2.10 Outside Counsel of Record: attorneys who are not employees of a
25   party to this Action but are retained to represent or advise a party to this Action and
26   have appeared in this Action on behalf of that party or are affiliated with a law firm
27   that has appeared on behalf of that party, and includes support staff.
28          2.11 Party: any party to this Action, including all of its officers, directors,

                                                 3
             [PROPOSED] STIPULATED PROTECTIVE ORDER: CASE NO. 2:17-CV-04123-JAK-MAA
 1   employees, consultants, retained experts, and Outside Counsel of Record (and their
 2   support staffs).
 3         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 4   Discovery Material in this Action.
 5         2.13 Professional Vendors: persons or entities that provide litigation
 6   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 7   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 8   and their employees and subcontractors.
 9         2.14 Protected Material: any Disclosure or Discovery Material that is
10   designated as “CONFIDENTIAL.”
11         2.15 Receiving Party: a Party that receives Disclosure or Discovery
12   Material from a Producing Party.
13   3.    SCOPE
14         The protections conferred by this Stipulation and Order cover not only
15   Protected Material (as defined above), but also (1) any information copied or
16   extracted from Protected Material; (2) all copies, excerpts, summaries, or
17   compilations of Protected Material; and (3) any testimony, conversations, or
18   presentations by Parties or their Counsel that might reveal Protected Material.
19         Any use of Protected Material at trial shall be governed by the orders of the
20   trial judge. This Order does not govern the use of Protected Material at trial.
21   4.    DURATION
22         Even after final disposition of this litigation, the confidentiality obligations
23   imposed by this Order shall remain in effect until a Designating Party agrees
24   otherwise in writing or a court order otherwise directs. Final disposition shall be
25   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
26   with or without prejudice; and (2) final judgment herein after the completion and
27   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
28   including the time limits for filing any motions or applications for extension of time

                                                 4
            [PROPOSED] STIPULATED PROTECTIVE ORDER: CASE NO. 2:17-CV-04123-JAK-MAA
 1   pursuant to applicable law.
 2   5.    DESIGNATING PROTECTED MATERIAL
 3         5.1    Exercise of Restraint and Care in Designating Material for Protection.
 4         Each Party or Non-Party that designates information or items for protection
 5   under this Order must take care to limit any such designation to specific material
 6   that qualifies under the appropriate standards. The Designating Party must
 7   designate for protection only those parts of material, documents, items or oral or
 8   written communications that qualify so that other portions of the material,
 9   documents, items or communications for which protection is not warranted are not
10   swept unjustifiably within the ambit of this Order.
11         Mass, indiscriminate or routinized designations are prohibited. Designations
12   that are shown to be clearly unjustified or that have been made for an improper
13   purpose (e.g., to unnecessarily encumber the case development process or to
14   impose unnecessary expenses and burdens on other parties) may expose the
15   Designating Party to sanctions.
16         If it comes to a Designating Party’s attention that information or items that it
17   designated for protection do not qualify for protection, that Designating Party must
18   promptly notify all other Parties that it is withdrawing the inapplicable designation.
19         5.2    Manner and Timing of Designations. Except as otherwise provided in
20   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
21   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
22   under this Order must be clearly so designated before the material is disclosed or
23   produced.
24         Designation in conformity with this Order requires:
25                (a) for information in documentary form (e.g., paper or electronic
26   documents, but excluding transcripts of depositions or other pretrial or trial
27   proceedings), that the Producing Party affix at a minimum, the legend
28   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that

                                                5
            [PROPOSED] STIPULATED PROTECTIVE ORDER: CASE NO. 2:17-CV-04123-JAK-MAA
 1   contains protected material. If only a portion of the material on a page qualifies for
 2   protection, the Producing Party also must clearly identify the protected portion(s)
 3   (e.g., by making appropriate markings in the margins).
 4         A Party or Non-Party that makes original documents available for inspection
 5   need not designate them for protection until after the inspecting Party has indicated
 6   which documents it would like copied and produced. During the inspection and
 7   before the designation, all of the material made available for inspection shall be
 8   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 9   documents it wants copied and produced, the Producing Party must determine
10   which documents, or portions thereof, qualify for protection under this Order. Then,
11   before producing the specified documents, the Producing Party must affix the
12   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
13   portion of the material on a page qualifies for protection, the Producing Party also
14   must clearly identify the protected portion(s) (e.g., by making appropriate markings
15   in the margins).
16                (b) for testimony given in depositions that the Designating Party
17   identifies the Disclosure or Discovery Material on the record, within 30 days of
18   receipt of the deposition transcript all protected testimony.
19                (c) for information produced in some form other than documentary and
20   for any other tangible items, that the Producing Party affix in a prominent place on
21   the exterior of the container or containers in which the information is stored the
22   legend “CONFIDENTIAL.” If only a portion or portions of the information
23   warrants protection, the Producing Party, to the extent practicable, shall identify the
24   protected portion(s).
25         5.3    Inadvertent Failures to Designate. If timely corrected upon discovery,
26   an inadvertent failure to designate qualified information or items does not, standing
27   alone, waive the Designating Party’s right to secure protection under this Order for
28   such material. Upon timely correction of a designation, the Receiving Party must

                                                 6
            [PROPOSED] STIPULATED PROTECTIVE ORDER: CASE NO. 2:17-CV-04123-JAK-MAA
 1   make reasonable efforts to assure that the material is treated in accordance with the
 2   provisions of this Order.
 3   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 4         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
 5   designation of confidentiality at any time that is consistent with the Court’s
 6   Scheduling Order.
 7         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 8   resolution process under Local Rule 37-1 et seq.
 9         6.3    The burden of persuasion in any such challenge proceeding shall be on
10   the Designating Party. Frivolous challenges, and those made for an improper
11   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
12   parties) may expose the Challenging Party to sanctions. Unless the Designating
13   Party has waived or withdrawn the confidentiality designation, all parties shall
14   continue to afford the material in question the level of protection to which it is
15   entitled under the Producing Party’s designation until the Court rules on the
16   challenge.
17   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
18         7.1    Basic Principles. A Receiving Party may use Protected Material that is
19   disclosed or produced by another Party or by a Non-Party in connection with this
20   Action only for prosecuting, defending or attempting to settle this Action. Such
21   Protected Material may be disclosed only to the categories of persons and under the
22   conditions described in this Order. When the Action has been terminated, a
23   Receiving Party must comply with the provisions of section 13 below (FINAL
24   DISPOSITION).
25         Protected Material must be stored and maintained by a Receiving Party at a
26   location and in a secure manner that ensures that access is limited to the persons
27   authorized under this Order.
28   ///

                                                 7
            [PROPOSED] STIPULATED PROTECTIVE ORDER: CASE NO. 2:17-CV-04123-JAK-MAA
 1         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
 2   otherwise ordered by the court or permitted in writing by the Designating Party, a
 3   Receiving Party may disclose any information or item designated
 4   “CONFIDENTIAL” only to:
 5                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 6   well as employees of said Outside Counsel of Record to whom it is reasonably
 7   necessary to disclose the information for this Action;
 8                (b) the officers, directors, and employees (including House Counsel) of
 9   the Receiving Party to whom disclosure is reasonably necessary for this Action;
10                (c) Experts (as defined in this Order) of the Receiving Party to whom
11   disclosure is reasonably necessary for this Action and who have signed the
12   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
13                (d) the court and its personnel;
14                (e) court reporters and their staff;
15                (f) professional jury or trial consultants, mock jurors, and Professional
16   Vendors to whom disclosure is reasonably necessary for this Action and who have
17   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18                (g) an individual who authored or has personal knowledge of that
19   information provided that individual (1) has signed the form attached as Exhibit A
20   hereto, and (2) is not permitted to keep any confidential information, unless
21   otherwise agreed by the Designating Party or ordered by the court;
22                (h) during their depositions, witnesses, and attorneys for witnesses, in
23   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
24   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
25   they will not be permitted to keep any confidential information, unless otherwise
26   agreed by the Designating Party or ordered by the court. Pages of transcribed
27   deposition testimony or exhibits to depositions that reveal Protected Material may
28   be separately bound by the court reporter and may not be disclosed to anyone

                                                  8
            [PROPOSED] STIPULATED PROTECTIVE ORDER: CASE NO. 2:17-CV-04123-JAK-MAA
 1   except as permitted under this Stipulated Protective Order; and
 2                (i) any mediator or settlement officer, and their supporting personnel,
 3   mutually agreed upon by any of the parties engaged in settlement discussions.
 4         7.3    Putative Class Member Information. Contact information and any
 5   other identifying information for putative class members provided in this action
 6   shall only be used for purposes of pre-class certification discovery in this action,
 7   and for no other reason. If the class is certified, however, the information may be
 8   used during the pendency of this action, but solely for the purpose of this litigation.
 9   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
10         IN OTHER LITIGATION
11         If a Party is served with a subpoena or a court order issued in other litigation
12   that compels disclosure of any information or items designated in this Action as
13   “CONFIDENTIAL,” that Party must:
14         (a) promptly notify in writing the Designating Party. Such notification shall
15   include a copy of the subpoena or court order;
16         (b) promptly notify in writing the party who caused the subpoena or order to
17   issue in the other litigation that some or all of the material covered by the subpoena
18   or order is subject to this Protective Order. Such notification shall include a copy of
19   this Stipulated Protective Order; and
20         (c) cooperate with respect to all reasonable procedures sought to be pursued
21   by the Designating Party whose Protected Material may be affected.
22         If the Designating Party timely seeks a protective order, the Party served with
23   the subpoena or court order shall not produce any information designated in this
24   action as “CONFIDENTIAL” before a determination by the court from which the
25   subpoena or order issued, unless the Party has obtained the Designating Party’s
26   permission. The Designating Party shall bear the burden and expense of seeking
27   protection in that court of its confidential material and nothing in these provisions
28   should be construed as authorizing or encouraging a Receiving Party in this Action

                                                 9
            [PROPOSED] STIPULATED PROTECTIVE ORDER: CASE NO. 2:17-CV-04123-JAK-MAA
 1   to disobey a lawful directive from another court.
 2   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 3         PRODUCED IN THIS LITIGATION
 4         (a) The terms of this Order are applicable to information produced by a Non-
 5   Party in this Action and designated as “CONFIDENTIAL.” Such information
 6   produced by Non-Parties in connection with this litigation is protected by the
 7   remedies and relief provided by this Order. Nothing in these provisions should be
 8   construed as prohibiting a Non-Party from seeking additional protections.
 9         (b) In the event that a Party is required, by a valid discovery request, to
10   produce a Non-Party’s confidential information in its possession, and the Party is
11   subject to an agreement with the Non-Party not to produce the Non-Party’s
12   confidential information, then the Party shall:
13                (1) promptly notify in writing the Requesting Party and the Non-Party
14   that some or all of the information requested is subject to a confidentiality
15   agreement with a Non-Party;
16                (2) promptly provide the Non-Party with a copy of the Stipulated
17   Protective Order in this Action, the relevant discovery request(s), and a reasonably
18   specific description of the information requested; and
19                (3) make the information requested available for inspection by the
20   Non-Party, if requested.
21         (c) If the Non-Party fails to seek a protective order from this court within 14
22   days of receiving the notice and accompanying information, the Receiving Party
23   may produce the Non-Party’s confidential information responsive to the discovery
24   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
25   not produce any information in its possession or control that is subject to the
26   confidentiality agreement with the Non-Party before a determination by the court.
27   Absent a court order to the contrary, the Non-Party shall bear the burden and
28   expense of seeking protection in this court of its Protected Material.

                                                10
            [PROPOSED] STIPULATED PROTECTIVE ORDER: CASE NO. 2:17-CV-04123-JAK-MAA
 1   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3   Protected Material to any person or in any circumstance not authorized under this
 4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 5   writing the Designating Party of the unauthorized disclosures, (b) use its best
 6   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
 7   person or persons to whom unauthorized disclosures were made of all the terms of
 8   this Order, and (d) request such person or persons to execute the “Acknowledgment
 9   and Agreement to Be Bound” that is attached hereto as Exhibit A.
10   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11         PROTECTED MATERIAL
12   When a Producing Party gives notice to Receiving Parties that certain inadvertently
13   produced material is subject to a claim of privilege or other protection, the
14   obligations of the Receiving Parties are those set forth in Federal Rule of Civil
15   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
16   procedure may be established in an e-discovery order that provides for production
17   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
18   (e), insofar as the parties reach an agreement on the effect of disclosure of a
19   communication or information covered by the attorney-client privilege or work
20   product protection, the parties may incorporate their agreement in the stipulated
21   protective order submitted to the court.
22   12.   MISCELLANEOUS
23         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
24   person to seek its modification by the Court in the future.
25         12.2 Right to Assert Other Objections. By stipulating to the entry of this
26   Protective Order, no Party waives any right it otherwise would have to object to
27   disclosing or producing any information or item on any ground not addressed in
28   this Stipulated Protective Order. Similarly, no Party waives any right to object on

                                                11
            [PROPOSED] STIPULATED PROTECTIVE ORDER: CASE NO. 2:17-CV-04123-JAK-MAA
 1   any ground to use in evidence of any of the material covered by this Protective
 2   Order.
 3         12.3 Filing Protected Material. A Party that seeks to file under seal any
 4   Protected Material must comply with Local Civil Rule 79-5. Protected Material
 5   may only be filed under seal pursuant to a court order authorizing the sealing of the
 6   specific Protected Material at issue. If a Party’s request to file Protected Material
 7   under seal is denied by the court, then the Receiving Party may file the information
 8   in the public record unless otherwise instructed by the court.
 9   13.   FINAL DISPOSITION
10         After the final disposition of this Action, as defined in paragraph 4, within 60
11   days of a written request by the Designating Party, each Receiving Party must
12   return all Protected Material to the Producing Party or destroy such material. As
13   used in this subdivision, “all Protected Material” includes all copies, abstracts,
14   compilations, summaries, and any other format reproducing or capturing any of the
15   Protected Material. Whether the Protected Material is returned or destroyed, the
16   Receiving Party must submit a written certification to the Producing Party (and, if
17   not the same person or entity, to the Designating Party) by the 60 day deadline that
18   (1) identifies (by category, where appropriate) all the Protected Material that was
19   returned or destroyed and (2) affirms that the Receiving Party has not retained any
20   copies, abstracts, compilations, summaries or any other format reproducing or
21   capturing any of the Protected Material. Notwithstanding this provision, Counsel
22   are entitled to retain an archival copy of all pleadings, motion papers, trial,
23   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
24   and trial exhibits, expert reports, attorney work product, and consultant and expert
25   work product, even if such materials contain Protected Material. Any such archival
26   copies that contain or constitute Protected Material remain subject to this Protective
27   Order as set forth in Section 4 (DURATION).
28   ///

                                                 12
              [PROPOSED] STIPULATED PROTECTIVE ORDER: CASE NO. 2:17-CV-04123-JAK-MAA
 1         14.   Any violation of this Order may be punished by appropriate measures
 2   including, without limitation, contempt proceedings and/or monetary sanctions.
 3   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 4

 5   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 6

 7   DATED: July 12, 2019
 8

 9                                              Honorable Maria A. Audero
                                                United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               13
            [PROPOSED] STIPULATED PROTECTIVE ORDER: CASE NO. 2:17-CV-04123-JAK-MAA
 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3   I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order that
 6   was issued by the United States District Court for the Central District of California
 7   on [date] in the case of Steven A. Arreola, an individual, on behalf of himself and
 8   others similarly situated, v. Shamrock Foods Company, and DOES 1 to 50, Case
 9   No. 2:19-cv-04123-JAK-MAA. I agree to comply with and to be bound by all the
10   terms of this Stipulated Protective Order and I understand and acknowledge that
11   failure to so comply could expose me to sanctions and punishment in the nature of
12   contempt. I solemnly promise that I will not disclose in any manner any
13   information or item that is subject to this Stipulated Protective Order to any person
14   or entity except in strict compliance with the provisions of this Order.
15   I further agree to submit to the jurisdiction of the United States District Court for
16   the Central District of California for enforcing the terms of this Stipulated
17   Protective Order, even if such enforcement proceedings occur after termination of
18   this action. I hereby appoint __________________________ [print or type full
19   name] of _______________________________________ [print or type full
20   address and telephone number] as my California agent for service of process in
21   connection with this action or any proceedings related to enforcement of this
22   Stipulated Protective Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25   Printed name: _______________________________
26   Signature: __________________________________
27

28

                                                 1
     [PROP] EXHIBIT A - ACKNOWLEDGEMENT & AGREEMENT TO BE BOUND: CASE NO. 2:17-CV-04123
